Citation Nr: 1806857	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-13 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral leg disorder, to include bilateral chronic knee strain.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Monrose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran submitted a Notice of Disagreement (NOD) in September 2011, a Statement of the Case (SOC) was issued in April 2014; and a VA form 9 was filed in April 2014.  

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the claims file. 


FINDINGS OF FACT

1.  The most competent and probative evidence of record does not show that the Veteran's low back disorder manifested during, or as of result of, active military service.  

2.  The Veteran's bilateral leg disorder did not manifest during or as a result of his active military service.  



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a back disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).  

2. The criteria for establishing service connection for a bilateral leg disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  VCAA notice was provided to the Veteran in October 2010. 

Neither the Veteran nor the representative, in this case, has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) cert. denied, 137 S. Ct. 33 (2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Low back disorder

The Veteran contends that his low back disorder was incurred while involved in a motor vehicle accident in Germany, but he was not treated for this condition because the treating physician wanted to focus on his eye.  See April 2017 Hearing Transcript pp. 5-6, VA form 21-4138 dated September 2010.  For the reasons stated below, the Board is not persuaded.  

The Veteran has a current diagnosis of lumbar degenerative arthritis.  See St. Louis VA Medical Center (VAMC) rheumatology consult progress notes dated May 2008.  The first prong in Shedden has been satisfied.  The issues that remain are whether there is evidence of an event, injury, or disease in service and whether there is a nexus between the claim in-service disease and injury and the present disability.  

In April 1970, the Veteran complained of having three days of low back pain and was diagnosed with a mild lumbar strain, but he was able to return to active duty.  The Veteran's spine was noted as normal during a clinical evaluation on his entrance and separation examination conducted in March 1967 and August 1971, respectively.  Thus, any in-service complaints of low back pain in service appear to have resolved and did not result in the development of a chronic disability.  

The Veteran was involved in a motor vehicle accident in June 1970.  See Medical Board Proceedings dated April 1971.  The Veteran was treated for a laceration to his face, retinal detachment, corneal scarring, blindness in his right eye, and cataracts in his right eye.  Id.  Moreover, the Veteran's physical profile shows that his lower extremities, which include his low back, indicated that he did not have a limitation of motion or demonstrable abnormality.  Id (Physical Profile of "1" for Upper and Lower Extremities - showing a high level of medical fitness for functional use and strength of the thoracic, lumbar, and sacral segments of the spine); see also Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  During the Board hearing, the Veteran asserted that he complained of back pain caused by the accident but was told that his eyes were "the major problem and needed to be fixed first and then they would worry about anything else."  See April 2017 Board Hearing Transcript.  However, at the time of the accident, the Veteran's service treatment records do not show complaints or treatment for his back.  See STRs dated August 1970.  In fact, the x-ray and laboratory findings were normal after the accident.  Id.  The Veteran's hearing testimony is inconsistent with the STRs and Medical Board Proceedings records.  

There is no link between the Veteran's current disability and his time in service.  In March 2014, the Veteran underwent a thoracolumbar spine examination.  The examiner opined that it is less likely than not that the Veteran's currently diagnosed lumbar degenerative arthritis is related to in-service events.  The examiner explained that "the single episode of STR documented low back care and diagnosis of [a] mild low back strain is not sufficient nexus or injury description to link to the low back pain developed many years later."  Id.  Moreover, "there is no record of any low back injury or symptoms related to the later Jun[e] 1970 [motor vehicle accident], despite his statements."  Id.  The examiner attributed the Veteran's current condition to 37 years of heavy labor and chronic strain after discharge.  Id.  

Although the Veteran asserted that his post-service job as an automobile mechanic involved light duty, it was reasonable for the examiner to conclude that the Veteran's back condition was not caused by an event or injury in service.  See April 2017 Board Hearing Transcript p. 10.  During the March 2014 VA examination, the Veteran reported that he experienced occasional pain or sharp pain when he worked as a construction laborer for 15 years.  The examiner looked at the cumulative effect of the Veteran's post-service work to determine that the manual labor had a cumulative effect on the Veteran's back condition.  Implicit in the examiner's opinion is that the Veteran experienced wear and tear on his back from both professions over 37 years.  The examiner has identified an intercurrent post-service cause for the Veteran's back injury.  Thus, the Board finds the March 2014 VA examination report competent and probative, as it is based upon consideration of the Veteran's prior medical history, work history, and examinations, as well as a reasoned analysis.  Veteran's service connection claim for a low back disorder is not warranted on a direct basis.  

The Board also finds that service connection for the Veteran's lumbar degenerative arthritis is not warranted on a presumptive basis as a chronic disease under 38 C.F.R. 3.309(a).  Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  The Veteran testified that after he left the military he began receiving treatment for his back at the St. Louis VA around 1998 or 1999.  See April 2017 Board Hearing Transcript p. 8.  Assuming that this is true given that these records are not associated with the claims file, this treatment was more than twenty-five years after the Veteran left the military.  The presumption is inapplicable in this case because the lay evidence of record does not show that the Veteran manifested lumbar degenerative arthritis within one year from the date of termination of service.

The Veteran's service connection claim for his back must be denied on a direct and presumptive basis.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 49 (1990).  

Bilateral leg disorder

The Veteran contends that his bilateral leg disorder was incurred while involved in a motor vehicle accident in Germany, but he was not treated for this condition because the treating physician wanted to focus on his eye.  See April 2017 Hearing Transcript pp. 5-6, VA form 21-4138 dated September 2010.  The Veteran stated that his knees hit the dashboard when the car he was aboard was struck by another vehicle.  See April 2017 Hearing Transcript p. 4.  Alternatively, the Veteran asserts that his peripheral neuropathy is secondary to his back injury.  See VA form 21-4138 dated September 2011.  For the reasons stated below, the Board is not persuaded.  

The Veteran has a current diagnosis of mild bilateral chronic knee strain.  See March 2014 VA knee and leg conditions examination.  The first prong in Shedden has been satisfied.  

The record is devoid of proof that the Veteran experienced an in-service injury, event, or disease connected to his bilateral chronic knee strain.  As noted above, the Veteran was treated for injuries to his face and eye after a motor vehicle accident in June 1970.  The Veteran's STRs do not show complaints, treatments, or diagnosis of a bilateral leg disorder or chronic knee strain.  Nor does he suggest that he received treatment for this condition while in the military.  The STRs did not show knee injuries from the June 1970 automobile accident.  Moreover, the Medical Board Proceedings show that the lower extremities were evaluated in the physical profile and do not indicate a limitation of motion or demonstrable abnormality.  See Medical Board Proceedings dated April 1971 (Physical Profile of "1" for Upper and Lower Extremities - showing a high level of medical fitness for functional use and strength of the legs); see also Odiorne v. Principi, 3 Vet. App. at 457.  The Veteran's lower extremities were noted as normal during a clinical evaluation on his entrance and separation examination held in March 1967 and August 1971, respectively.  The second prong in Shedden has not been satisfied.  

The Veteran testified that he began receiving treatment for his legs at St. Luke's Hospital in 1988.  See April 2017 Board Hearing Transcript p. 9.  The Veteran was notified that these records were destroyed after seven years.  Id.  

A causal link between the Veteran's current condition and his time in service is lacking.  During a March 2014 VA knee and lower leg examination, the examiner concluded that the Veteran had bilateral chronic knee strain is not service-related.  The examiner opined that it is more likely that the Veteran's knee problems are related to decades of heavy physical labor on hard surfaces (kneeling, standing, carrying loads).  The examiner identified the Veteran's work as a mechanic and construction laborer as an intercurrent cause for the Veteran's knee problems.  Moreover, the Veteran acknowledged that he suffered a self-inflicted post-service injury to his right knee which resulted in arthroscopic surgery.  Id.  The examiner also highlighted this post-service injury and subsequent surgery as a contributing factor for the Veteran's knee condition.  The Board finds the examiner's opinion probative as it considers the Veteran's medical and work history, examinations, and provided a reasoned analysis in the medical opinion.  Thus, the Veteran's service connection claim for his bilateral leg condition is denied. 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing a service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995), see also 38 C.F.R. § 3.310 (2017).  

In the Veteran's Notice of Disagreement, he asserted that the peripheral neuropathy in his legs was secondary to his back disorder.  See VA form 21-4138 dated September 2010.  As noted above, the Veteran's service connection claim for his back is denied.  Therefore, as the underlying disorder is not service-connected, the Veteran's claim for secondary service connection on this basis is without legal merit and must be denied due to the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran's service connection claim for his bilateral leg condition must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 49 (1990).  



ORDER

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a bilateral leg disorder is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


